IN THE SUPREME COURT OF PENNSYLVANIA
                            WESTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,              : No. 29 WM 2017
                                           :
                   Respondent              :
                                           :
                                           :
            v.                             :
                                           :
                                           :
BLAKE SMITH,                               :
                                           :
                   Petitioner              :


                                      ORDER



PER CURIAM

      AND NOW, this 22nd day of May, 2017, the Application for Leave to File Original

Process is GRANTED, and the Petition for Writ of Habeas Corpus is DENIED.